J-A23037-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                :      IN THE SUPERIOR COURT OF
                                             :            PENNSYLVANIA
                     Appellee                :
                                             :
               v.                            :
                                             :
DAVID LYNN HEFLIN,                           :
                                             :
                     Appellant               :          No. 1700 WDA 2013

       Appeal from the Judgment of Sentence entered on October 3, 2013
                in the Court of Common Pleas of McKean County,
                 Criminal Division, No. CP-42-CR-0000221-2013

BEFORE: DONOHUE, ALLEN and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                      FILED SEPTEMBER 30, 2014



imposed following his conviction of stalking.1 We affirm.

        The trial court set forth the relevant factual and procedural history in

its Opinion, which we incorporate herein by reference.          See Trial Court

Opinion, 12/20/13, at 2-5.

        On appeal, Heflin raises the following issues for our review:

        1.                                                              -]
             sentence [M]otion by finding that the evidence admitted at
             trial was sufficient to support a conviction for stalking?

        2.
             request for a continuance was an abuse of discretion and
             prejudicial to [Heflin] under the circumstances?

Brief for Appellant at 3.



1
    See 18 Pa.C.S.A. § 2709.1(a)(1).
J-A23037-14

      In his first issue, Heflin contends that the trial court erroneously

applied the Commonweal



advances upon Victim were unwanted and causing her distress. Id. at 12-

14. Heflin argues that, in so doing, the trial court applied the mens rea of

the crime of harassment (i.e., intent to harass, annoy or alarm) to a stalking

charge, rather than applying the heightened intent required for a stalking

conviction (i.e., intent to cause the victim substantial emotional distress).

Id. at 14.   Heflin asserts that a conviction for stalking cannot be upheld

upon a showing of the intent required for harassment.        Id. at 15.    Heflin

claims that knowledge that one is causing another substantial emotional

distress, alone, does not support a finding of intent to cause another

substantial emotional distress. Id. at 12, 16.

      Heflin also points out that the trial court did not make a specific finding

that he had the malevolent intent required for a stalking conviction. Id. at

16.   Rather, Heflin contends, the trial court merely found that he should

have known, and did know, that he was causing Victim distress, and

nevertheless continued to contact her. Id. Heflin claims that these findings

do not establish that he intended to cause Victim substantial emotional

distress. Id. at 17.

      Further, Heflin asserts that his actions do not suggest that he had the

intent to cause Victim substantial emotional distress. Id. at 23. In support,



                                  -2-
J-A23037-14

Heflin points out that he did not threaten, approach, call, or send Victim

anything in the mail. Id. Heflin further points out that, although he made

himself visible to Victim on several occasions, he remained at a distance,

imploring her to talk to him. Id.

      The trial court set forth the relevant law and addressed

issue, concluding that it lacks merit. See Trial Court Opinion, 12/20/13, at

5-10. We agree with the sound reasoning of the trial court and affirm on

                                     See id.

                                                  ot raised in his Statement of

Matters Complained of on Appeal. See Statement of Matters Complained of

on Appeal, 11/4/13, at 1-3 (unnumbered). When an appellant is directed to

file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b), the

the error(s) to be addressed on appeal.            See Pa.R.A.P. 1925(b)(4)(ii)



error that the appellant intends to challenge with sufficient detail to identify

                                          Pa.R.A.P. 1925(b)(4)(vii) (stating that



                                                               closes that Heflin

failed to raise the issue of whether the trial court erred by refusing to grant

                                                 in his Statement. Therefore, it

is waived.



                                    -3-
J-A23037-14

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/30/2014




                               -4-
Circulated 09/03/2014 12:04 PM
Circulated 09/03/2014 12:04 PM
Circulated 09/03/2014 12:04 PM
Circulated 09/03/2014 12:04 PM
Circulated 09/03/2014 12:04 PM
Circulated 09/03/2014 12:04 PM
Circulated 09/03/2014 12:04 PM
Circulated 09/03/2014 12:04 PM
Circulated 09/03/2014 12:04 PM
Circulated 09/03/2014 12:04 PM